PER CURIAM,
[i, 2] Appellant was convicted, in the circuit court of Meade county, of having added and abetted in receiving bank deposits into the Meade County Bank of Sturgis, of which defendant was then an officer, then and there knowing said bank to be insolvent. Before the trial of the cause appellant moved the court for a change of the place of trial to some other county, for the reason that a fair and impartial, trial could not be had in Meade county, by reason of public excitement, bias, and prejudice existing therein. There were many affidavits submitted both for and against this motion. From the showing made it clearly appears that the Meade County Bank, located at Sturgis, closed its doors on.December 26, 1911; .that the total number of depositors of said bank was about 1,300, about 800 of whom were residents of Meade county scattered widely throughout said county; that the county of Meade had $13,000 on deposit in said bank at -the time of said failure; .that the city of Sturgis, the county *581seat -of said county, had $3,000 -on -deposit in -said -bank at said time; that four fire companies of Sturgis, eleven school districts of said -county, seven or more fraternal insurance lodges, and different church societies all had funds deposited in said -bank; that the dry climatic conditions for the two years preceding the suspension of said bank caused hard times, and, in -connection with the failure of said -bank, -caused much- hardship and suffering, and gave rise to a great deal -o-f bitter, inflammatory -talk and denunciation against defendant by the depositors of said -bank and other citizens of said -county; that the failure of said bank entered into the political issues in said Meade county during the political -campaign of 1912; that about April 20, 1912, -a candidate for Governor delivered a speech at Sturgis -in which -he arraigned and -denounced the officers of -said -bank -and stated that they ought to be in the -penitentiary; .that within an hour after the closing of said political speech one o-f the hearers thereof and a -depositor who -had suffered los-s by reason of the failure of said' bank assassinated the cashier of said bank and -then committed suicide; that -throughout the campaign preceding the general November election the question of the failure of said bank an-d the punishment o-f the officers and directors thereof was discussed as a political issue in said county; -o-ne set of -candidates maintaining that their election -meant the sending of said bank officers- to the -penitentiary. During the time between the failure o-f said bank and the trial of -defendant many newspaper articles were published and circulated- throughout said county condemnatory of the officials of said bank. The -newspapers of said -county generally -discussed an-d- contained articles referring to the assassination of the cashier, some -of which -contained headlines a-s- follows:
“Banker Ladd of Sturgis is Murdered. Farmer Crazed by Financial Loss Puts End to Meade County Banker.”
The trial of defendant took place in June, 1913. We are of the view that, it was- impossible for the excited an-d inflamed s-tate of the public mind, whi-c-h appears from the foregoing showing, to have died out or -subsided -so that it -was -possible or probable that -defendant, eq-u-ld have, a fair and impartial trial by an unbiased and unprejudiced- jury in Meade county. Common ' human experience teaches- us that it take-s. years for such bitter publi-c excitement and -prejudice to subside. While it must be understood *582that we make no criticism of any candidate or of any - newspaper or any other person’s discussion and 'denunciation of the officials of said bank, as the same might -have been justifiable under the facts, still we are of the view that all such 'discussions and denunciations served to keep alive the bitter feeling of prejudice against appellant existing at Sturgis and throughout said county resulting from the said bank faiiure. The fundamental laws of our land guarantee to all accused of crime a fair and impartial trial. An excited state of public feeling is always .the most unfavorable for an investigation of the truth. Not only should the minds of the jurors be without bias and prejudice, -but the minds of the jurors should be as far as .possible removed from the .prejudice and excitement of others. When public sentiment of a community is strongly aroused against a defendant, its effect is to prevent a calm and dispassionate inquiry into' the merits of the controversy. State v. Nash, 7 Iowa, 347; State v. Crafton, 89 Iowa, 109, 56 N. W. 257; Richmond v. State, 16 Neb. 388, 20 N. W. 282; People v. Suesser, 132 Cal. 631, 64 Pac. 1095; Jamison v. People, 145 Ill. 357, 34 N. E. 486. If the loss and suf-ering caused by this bank failure were due to the criminal acts of the officers of said bank, then the officers of such bank, participating' in such criminal acts, certainly merit punishment. If, on the other hand, this bank failure was the result of local climatic conditions, drought and crop failures, with, no fault on the part of the officials of the bank, then such officials should not be held criminally liable. And, if this bank failure may have been the result of the criminal acts of some of the officials of said' bank, other than this defendant, in which criminal acts this defendant ■took -no part as an aider and abettor, certainly justice would not demand that this defendant should be made to suffer for the sins of others. These were issues the truth or falsity of which this appealing defendant had the right to have submitted to* calm, and dispassionate investigation before an unbiased and' unprejudiced jury. From the -showing made it appears that the .public prejudice against defendant was not confined to. any particular locality, but extended and cast its influence over the entire county. We are therefore of the view that 'it was prejudicial error to overrule appellant’-s motion for change of venue- to. some other county. - ■ '
*583There are some other errors alleged by the 'assignments of error, but, as there exists some diversity of opinion as to what disposition should be made thereof, in view of the fact that such alleged errors may not occur on another trial, no further reference will be made therto.
The judgment and order appealed from' are reversed, and the cause remanded for further procedure.
POEEBY, P. J., not sitting.